 

Exhibit 10.14

CERENCE INC.

CHANGE OF CONTROL AND SEVERANCE AGREEMENT - NEO

This Change of Control and Severance Agreement (the “Agreement”) is made and
entered into by and between _________ (“Executive”) and Cerence Inc., a Delaware
corporation (the “Company”), effective as of the later of (i) the latest date on
the signature page of this Agreement and (ii) the date Executive’s employment
with the Company commences (the “Effective Date”).  

RECITALS

1.The Compensation Committee (the “Committee”) of the Board of Directors of the
Company (the “Board”) has determined that it is in the best interests of the
Company and its shareholders to assure that the Company will have the continued
dedication and objectivity of Executive, notwithstanding the possibility,
threat, or occurrence of a Change of Control.

2.The Committee believes that it is imperative to provide Executive with
severance benefits upon Executive’s termination of employment under certain
circumstances to provide Executive with enhanced financial security, incentive
and encouragement to remain with the Company.

3.Certain capitalized terms used in the Agreement and not otherwise defined are
defined in Section 7 below.

AGREEMENT

NOW, THEREFORE, in consideration of Executive’s continued employment and the
mutual covenants contained herein, the parties hereto agree as follows:

1.Term of Agreement.  This Agreement will have an initial term commencing on the
Effective Date and ending September 30, 2022 (the “Initial Term”).  At the end
of the Initial Term, this Agreement will renew automatically for additional
three (3) year terms (each an “Additional Term”), unless either party provides
the other party with written notice of non-renewal at least sixty (60) days
prior to the date of automatic renewal. Notwithstanding the foregoing provisions
of this paragraph, if a Change of Control occurs when there are fewer than
twelve (12) months remaining during the Initial Term or an Additional Term, the
term of this Agreement will extend automatically through the date that is twelve
(12) months following the effective date of the Change of Control.  If Executive
becomes entitled to benefits under Section 3 during the term of this Agreement,
the Agreement will not terminate until all of the obligations of the parties
hereto with respect to this Agreement have been satisfied.  For avoidance of
doubt, Executive will not be entitled to severance benefits under Section 3 due
solely to notice of non-renewal or termination of the Agreement due to
non-renewal.  

2.At-Will Employment.  The Company and Executive acknowledge that Executive’s
employment is and will continue to be at-will, as defined under applicable law,
except as otherwise specifically provided under the terms of a written
employment agreement between the Company and Executive.  

3.Severance Benefits.

(a)Termination Other than During Change of Control Period. If Executive’s
employment with the Company and its subsidiaries is terminated by the Company
other than for Cause and for a reason other than due to Executive’s death or
Disability (as defined in Section 3(e) below), and such termination occurs
outside the Change of Control Period, then, subject to Section 4 and the other
provisions of this Agreement, Executive will receive from the Company:

(i)Base Salary Severance.  A lump sum cash severance payment equal to one
hundred percent (100%) of Executive’s annual base salary as in effect
immediately prior to the termination date.

 

--------------------------------------------------------------------------------

 

(ii)Target Bonus Severance.  A lump sum cash severance payment equal to one
hundred (100%) of Executive’s target bonus and a prorated percentage of
Executive’s target bonus as in effect for the fiscal year that includes the
termination date.  The prorated percentage will be determined by dividing the
number of days during the fiscal year for which Executive remained an employee
of the Company, by three hundred and sixty-five (365).  If Executive’s target
bonus for the fiscal year including the termination date has not been set as of
the termination date, Executive instead will receive a prorated percentage of
the target bonus for the immediately preceding fiscal year.

(iii)Time-Based Equity Awards.  Vesting of a prorated percentage of each (if
any) of Executive’s outstanding and unvested time-vesting equity awards
(excluding any awards vesting based on performance) covering shares of the
Company’s common stock that are scheduled to vest in the year that includes the
termination date.  The prorated percentage will be determined by on a
grant-by-grant basis by dividing (A) the number of days during the fiscal year
for which Executive remained an employee of the Company, by (B) the number of
days from the first day of the fiscal year through the scheduled vesting date
during the year of termination.  The number of shares vesting (if any) will be
rounded to the nearest whole share.  As an example only, if Executive remains an
employee for the first thirty (30) days of the year that includes the
termination date, and one hundred (100) shares of a time-based RSU award were
scheduled to vest on the 90th day of that fiscal year, Executive would receive
vesting of thirty-three (33) of the shares that were scheduled to vest on the
90th day.  For the avoidance of doubt, the vesting provided in this Section
3(a)(iii) applies only to the portion of an award that is scheduled to vest in
the year of termination.  No vesting will be provided under this Section
3(a)(iii) with respect to any shares that are scheduled to vest after the year
of Executive’s termination.  Notwithstanding the foregoing, one hundred percent
(100%) of Executive’s outstanding and unvested time-vesting equity awards
(excluding any awards vesting based on performance) covering shares of the
Company’s common stock that were converted from equity awards covering shares of
common stock of Nuance Communications, Inc. (“Nuance”) in the spin-off of the
Company from Nuance will become vested in full if such termination occurs on or
before September 30, 2020.

(iv)Continued Employee Benefits.   Continuation coverage under the terms of the
Company medical benefit plan pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”) for Executive and/or
Executive’s eligible dependents, subject to Executive timely electing COBRA
coverage.  Until the earliest of (A) twelve (12) months from the date of
Executive’s termination, (B) Executive’s eligibility for group medical plan
benefits under any other employer’s group medical plan, or (C) the cessation of
Executive’s continuation rights under COBRA, the Company will pay directly on
Executive’s behalf the monthly COBRA premiums (at the coverage levels in effect
immediately prior to Executive’s termination).  Notwithstanding the preceding
sentence, if the Company determines in its sole discretion that it cannot
provide the foregoing benefit without potentially violating, or being subject to
an excise tax under, applicable law (including, without limitation, Section 2716
of the Public Health Service Act), the Company will in lieu thereof provide
payroll payments directly to Executive for the time period specified
above.  Such payments shall be paid on the Company’s regular payroll dates.  For
the avoidance of doubt, the taxable payment in lieu of COBRA reimbursements may
be used for any purpose, including, but not limited to, continuation coverage
under COBRA, and will be subject to all applicable tax withholdings.

(b)Termination Following a Change of Control.  If during the Change of Control
Period (i) Executive’s employment with the Company and its subsidiaries is
terminated by the Company other than for Cause and for a reason other than due
to Executive’s death or Disability or (ii) Executive resigns for Good Reason,
then, subject to Section 4 and the other provisions of this Agreement, Executive
will receive from the Company:

(i)Base Salary Severance.  A lump sum cash severance payment equal to one
hundred and fifty percent (150%) of Executive’s annual base salary as in effect
immediately prior to the termination date (or, if greater, as in effect
immediately prior to the Change of Control).

(ii)Target Bonus Severance.  A lump sum cash severance payment equal to (A) one
hundred and fifty percent (150%) of the greater of (1) Executive’s target bonus
for the year in which Executive’s termination occurs, or (2) Executive’s target
bonus in effect immediately prior to the Change of Control plus (B) a prorated
percentage of the greater of (1) Executive’s target bonus for the year in which
Executive’s termination occurs, or (2) Executive’s target bonus in effect
immediately prior to the Change of Control.  The prorated percentage will be
determined by dividing the number of days during the fiscal year for which
Executive remained an employee of the Company, by three hundred and sixty-five
(365).  If Executive’s target bonus for the fiscal year including the
termination date has not been set as of the termination date, Executive instead
will receive a prorated percentage of the target bonus for the immediately
preceding fiscal year.

2

--------------------------------------------------------------------------------

 

(iii)Continued Employee Benefits.  Continuation coverage under the terms of the
Company medical benefit plan pursuant to COBRA for Executive and/or Executive’s
eligible dependents, subject to Executive timely electing COBRA coverage.  Until
the earliest of (A) twelve (12) months from the date of Executive’s termination,
(B) Executive’s eligibility for group medical plan benefits under any other
employer’s group medical plan, or (C) the cessation of Executive’s continuation
rights under COBRA, the Company will pay directly on Executive’s behalf the
monthly COBRA premiums (at the coverage levels in effect immediately prior to
Executive’s termination).  Notwithstanding the preceding sentence, if the
Company determines in its sole discretion that it cannot provide the foregoing
benefit without potentially violating, or being subject to an excise tax under,
applicable law (including, without limitation, Section 2716 of the Public Health
Service Act), the Company will in lieu thereof provide payroll payments directly
to Executive for the time period specified above.  Such payments shall be paid
on the Company’s regular payroll dates.   For the avoidance of doubt, the
taxable payment in lieu of COBRA reimbursements may be used for any purpose,
including, but not limited to, continuation coverage under COBRA, and will be
subject to all applicable tax withholdings.

(iv)Vesting of Time-Based Equity Awards.  One hundred percent (100%) of
Executive’s outstanding and unvested time-vesting equity awards (excluding any
awards vesting based on performance) covering shares of the Company’s common
stock will become vested in full.

(c)Vesting of Performance-Based Equity Awards.  

(i)Upon a Change of Control, a number of Executive’s then-outstanding
performance-based restricted stock units granted under the Company’s 2019 Equity
Incentive Plan or any successor thereto (the “Plan”) that are subject to
performance goals for the fiscal year in which the Change of Control occurs will
become eligible for time-based vesting based on the number of shares that would
vest based on actual performance determined as of the Change of Control (the
“Eligible Shares”).  Following the Change of Control, the original time-based
vesting schedule for the Eligible Shares will cease to apply and the Eligible
Shares will instead vest on the last day of the performance period in which the
Change of Control occurs, subject to Executive’s remaining in the Employment (as
defined in the Plan) of the Company through such date, or, if earlier, upon
Executive’s termination of Employment by the Company or its successor other than
for Cause or upon Executive’s resignation for Good Reason.  Upon a Change of
Control, Executive’s then-outstanding performance-based restricted stock units
granted under the Plan that are subject to performance goals for fiscal years
after the fiscal year in which the Change of Control occurs will remain subject
to the terms of the Plan and the applicable award agreement except that, if
during the Change of Control Period, Executive’s employment is terminated by the
Company or its successor other than for Cause or by Executive for Good Reason,
fifty percent (50%) of the performance-based restricted stock units that would
have vested at one hundred percent (100%) of targeted performance will vest.  

(ii)Except as provided in this Section 3(c), all performance-based restricted
stock units described in this Section 3(c) remain subject to the terms of the
Plan and the applicable award agreement.

(d)Voluntary Resignation; Termination for Cause. If Executive’s employment with
the Company and its subsidiaries terminates in a voluntary resignation (other
than for Good Reason during the Change of Control Period), or if Executive is
terminated for Cause, then Executive shall not be entitled to receive severance
or other benefits except as otherwise provided by applicable law or those (if
any) as may be available under the Company’s severance and benefit plans and
policies in effect at the time of such termination.

(e)Termination for Death or Disability.   If Executive’s employment with the
Company and its subsidiaries terminates on account of Executive’s death or
absence from work due to a disability for a period in excess of one hundred and
eighty (180) days in any twelve (12)-month period that qualifies for benefits
under the Company’s long-term disability program (“Disability”), Executive will
receive from the Company:

(i)Continuation coverage under the terms of the Company medical benefit plan
pursuant to COBRA for Executive and/or Executive’s eligible dependents, subject
to Executive or Executive’s eligible dependents timely electing COBRA
coverage.  Until the earliest of (A) twelve (12) months from the date of
Executive’s termination, (B) Executive’s eligibility for group medical plan
benefits under any other employer’s group medical plan, or (C) the cessation of
Executive’s continuation rights under COBRA, the Company will pay directly on
Executive’s behalf the monthly COBRA premiums (at the coverage levels in effect
immediately prior to

3

--------------------------------------------------------------------------------

 

Executive’s termination).  Notwithstanding the preceding sentence, if the
Company determines in its sole discretion that it cannot provide the foregoing
benefit without potentially violating, or being subject to an excise tax under,
applicable law (including, without limitation, Section 2716 of the Public Health
Service Act), the Company will in lieu thereof provide payroll payments directly
to Executive for the time period specified above.  Such payments shall be paid
on the Company’s regular payroll dates.   For the avoidance of doubt, the
taxable payment in lieu of COBRA reimbursements may be used for any purpose,
including, but not limited to, continuation coverage under COBRA, and will be
subject to all applicable tax withholdings.

(ii)One hundred percent (100%) of Executive’s outstanding and unvested
time-vesting equity awards (excluding any awards vesting based on performance)
covering shares of the Company’s common stock will become vested.  In the case
of a termination for Disability, vesting under this Section 3(e) will be subject
to Executive’s compliance with Section 4 and the other provisions of this
Agreement.  

(f)Accrued Amounts.  Without regard to the reason for, or the timing of,
Executive’s termination of employment, the Company shall pay Executive: (i) any
unpaid base salary due for periods prior to the date of termination,
(ii) accrued and unused vacation, as required under the applicable Company
policy; and (iii) all expenses incurred by Executive in connection with the
business of the Company prior to the date of termination in accordance with the
Company’s business expense reimbursement policy.  These payments shall be made
promptly upon termination and within the period of time mandated by law.

(g)Exclusive Remedy.  In the event of termination of Executive’s employment as
set forth in Section 3 of this Agreement, the provisions of Section 3 are
intended to be and are exclusive and in lieu of any other rights or remedies to
which Executive or the Company may otherwise be entitled, whether at law, tort
or contract, in equity, or under this Agreement (other than the payment of
accrued but unpaid wages, as required by law, or any unreimbursed reimbursable
expenses).  During the term of this Agreement, Executive will be entitled to no
benefits, compensation or other payments or rights upon termination of
employment, including under any offer letter or other agreement with the
Company, other than those benefits expressly set forth in Section 3 of this
Agreement.

(h)Transfer between Company and any Subsidiary.  For purposes of this Section 3,
if Executive’s employment relationship with the Company or any parent or
subsidiary of the Company ceases, Executive will not, solely by virtue thereof,
be determined to have been terminated without Cause for purposes of this
Agreement if Executive continues to remain employed by the Company or any
subsidiary of the Company immediately thereafter (e.g., upon transfer of
Executive’s employment from the Company to a Company subsidiary).

4.Conditions to Receipt of Severance

(a)Release of Claims Agreement.  The receipt of any severance payments or
benefits in Section 3 pursuant to this Agreement is subject to Executive signing
and not revoking a separation agreement that includes without limitation, if
requested by the Company, a non-competition covenant that applies for up to
twelve (12) months following Executive’s termination of employment,
non-disparagement obligations of Executive and a release of claims, all in the
form provided by the Company, which must become effective and irrevocable no
later than the sixtieth (60th) day following Executive’s termination of
employment (the “Release Deadline”).  If such separation agreement does not
become effective and irrevocable by the Release Deadline, Executive will forfeit
any right to severance payments or benefits under this Agreement.  Any cash
severance payments or benefits otherwise payable to Executive in a lump sum or
otherwise between the termination date and the Release Deadline will be paid on
or within fifteen (15) days (or such earlier date for such payment to qualify as
a short-term deferral for purposes of Section 409A) following the Release
Deadline, or, if later, such time as required by Section 5(a) and,
notwithstanding anything to the contrary in the applicable equity plan or award
agreement, to the extent permitted under Section 409A, any equity awards that
become vested in connection with Executive’s termination of employment under
this Agreement shall not be settled or become exercisable, as applicable, until
the separation agreement becomes effective in accordance with its terms. In no
event will any severance payments or benefits be paid or provided until the
separation agreement actually becomes effective and irrevocable and, if the
separation agreement does not become effective in accordance with its terms on
or prior to the Release Deadline, Executive’s entitlement to any such severance
payments and benefits under this Agreement shall be forfeited on the Release
Deadline for no consideration payable to Executive.

4

--------------------------------------------------------------------------------

 

(b)Proprietary Information and Non-Competition Agreement.  Executive’s receipt
of any severance payments or benefits under Section 3 will be subject to
Executive continuing to comply with the terms of any agreements between
Executive and the Company concerning inventions, confidentiality, or restrictive
covenants (the “Confidentiality Agreement”).

5.Section 409A.

(a)Notwithstanding anything to the contrary in this Agreement, no Deferred
Payments will be paid or otherwise provided until Executive has a “separation
from service” within the meaning of Section 409A.  Similarly, no severance
payable to Executive, if any, pursuant to this Agreement that otherwise would be
exempt from Section 409A pursuant to Treasury Regulation
Section 1.409A‑1(b)(9) will be payable until Executive has a “separation from
service” within the meaning of Section 409A.  In addition, if Executive is a
“specified employee” within the meaning of Section 409A at the time of
Executive’s separation from service (other than due to death), then the Deferred
Payments, if any, that are payable within the first six (6) months following
Executive’s separation from service, will become payable on the first payroll
date that occurs on or after the date six (6) months and one (1) day following
the date of Executive’s separation from service. All subsequent Deferred
Payments, if any, will be payable in accordance with the payment schedule
applicable to each payment or benefit.  Notwithstanding anything herein to the
contrary, if Executive dies following Executive’s separation from service, but
before the six (6) month anniversary of the separation from service, then any
payments delayed in accordance with this paragraph will be payable in a lump sum
as soon as administratively practicable after the date of Executive’s death and
all other Deferred Payments will be payable in accordance with the payment
schedule applicable to each payment or benefit.  Each payment and benefit
payable under this Agreement is intended to constitute a separate payment under
Section 1.409A-2(b)(2) of the Treasury Regulations.

(b)Any amount paid under this Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations will not constitute Deferred Payments for purposes of this
Agreement.

(c)Any amount paid under this Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the Section
409A Limit (as defined below) will not constitute Deferred Payments for purposes
of this Agreement.

(d)Payments under this Agreement are intended to comply with, or be exempt from,
the requirements of Section 409A so that none of the severance payments and
benefits to be provided hereunder will be subject to the additional tax imposed
under Section 409A, and any ambiguities or ambiguous terms herein will be
interpreted to so comply.  Specifically, the payments hereunder are intended to
be exempt from the Requirements of Section 409A under the “short-term” deferral
rule set forth in Section 1.409A-1(b)(4) of the Treasury Regulations or as
payments made as a result of an involuntary separation from service, as
applicable.  The Company and Executive agree to work together in good faith to
consider amendments to this Agreement and to take such reasonable actions which
are necessary, appropriate or desirable to avoid imposition of any additional
tax or income recognition before actual payment to Executive under Section
409A.  The Company makes no representation or warranty to Executive and in no
event will the Company reimburse Executive or any other person for any taxes or
other costs that may be imposed on Executive as a result of Section 409A or any
other law.

6.Limitation on Payments.  In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to Executive (i) constitute
“parachute payments” within the meaning of Section 280G of the Code, and
(ii) would be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then Executive’s benefits under this Agreement shall be either:

(a)delivered in full, or

(b)delivered as to such lesser extent which would result in no portion of such
benefits being subject to the Excise Tax,

5

--------------------------------------------------------------------------------

 

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax, results in the receipt by
Executive on an after-tax basis, of the greatest amount of benefits,
notwithstanding that all or some portion of such benefits may be taxable under
Section 4999 of the Code.  If a reduction in severance and other benefits
constituting “parachute payments” is necessary so that benefits are delivered to
a lesser extent, reduction will occur in the following order: (1) reduction of
cash payments, (2) cancellation of equity awards granted within the twelve
(12)-month period prior to a “change of control” (as determined under Code
Section 280G) that are deemed to have been granted contingent upon the change of
control (as determined under Code Section 280G), (3) cancellation of accelerated
vesting of equity awards and (4) reduction of continued employee benefits.  In
the event that accelerated vesting of equity awards is to be cancelled, such
vesting acceleration will be cancelled in the reverse chronological order of the
award grant dates.  

Unless the Company and Executive otherwise agree in writing, any determination
required under this Section shall be made in writing by the Company’s
independent public accountants (the “Accountants”), whose determination shall be
conclusive and binding upon Executive and the Company for all purposes.  For
purposes of making the calculations required by this Section, the Accountants
may make reasonable assumptions and approximations concerning applicable taxes
and may rely on reasonable, good faith interpretations concerning the
application of Section 280G and 4999 of the Code.  The Company and Executive
shall furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
Section.  The Company shall bear all costs the Accountants may reasonably incur
in connection with any calculations contemplated by this Section.

7.Definition of Terms.  The following terms referred to in this Agreement will
have the following meanings:

(a)Cause.  “Cause” means (i) any act of dishonesty or fraud taken by Executive
in connection with his or her responsibilities as an employee other than
immaterial, inadvertent acts that, if capable of cure, are promptly remedied by
Executive following notice by the Company, (ii) Executive’s breach of the
fiduciary duty or duty of loyalty owed to the Company, or material breach of the
duty to protect the Company’s confidential and proprietary information, (iii)
Executive’s commission of, conviction of or plea of guilty or nolo contendere to
(A) any felony or to (B) a crime misdemeanor involving fraud, embezzlement,
misappropriation of funds or any other act of moral turpitude, (iv) Executive’s
gross negligence or willful misconduct in the performance of his or her duties,
(v) Executive’s material breach of this Agreement or any other agreement with
the Company or any material written policy of the Company; (vi) Executive’s
engagement in conduct or activities that result, or are reasonably likely to
result, in negative publicity or public disrespect, contempt or ridicule of the
Company that the Board reasonably believes will have a demonstrably injurious
effect on the reputation or business of the Company or Executive’s ability to
perform his or her duties (but excluding conduct and activities undertaken in
good faith by Executive in the ordinary course of performing his or her duties
or promoting the Company); (vii) Executive’s failure to abide by the lawful and
reasonable directives of the Company (other than any failure to achieve a lawful
and reasonable directive following the expenditure by Executive of commercially
reasonable best efforts); or (viii) Executive’s repeated failure to materially
perform the primary duties of Executive’s position. 

(b)Change of Control.  “Change of Control” means the occurrence of any of the
following events:

(i)any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
more than [fifty (50)] % of the total voting power represented by the Company's
then outstanding voting securities;

(ii)the consummation by the Company of a merger or consolidation of the Company
with any other corporation, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) more than [fifty
(50%)] of the total voting power represented by the voting securities of the
Company or such surviving entity outstanding immediately after such merger or
consolidation (in substantially the same proportions relative to each other as
immediately prior to the transaction); or

6

--------------------------------------------------------------------------------

 

(iii)the consummation of the sale or disposition by the Company of all or
substantially all of the Company's assets (it being understood that the sale or
spinoff of one or more (but not all material) divisions of the Company shall not
constitute the sale or disposition of all or substantially all of the Company’s
assets).

Further and for the avoidance of doubt, a transaction will not constitute a
Change of Control if: (i) its sole purpose is to change the state of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.

(c) Change of Control Period.  “Change of Control Period” means the period
beginning on a Change of Control and ending on the one-year anniversary of the
Change of Control.

(d)Code.  “Code” means the Internal Revenue Code of 1986, as amended.

(e)Deferred Payments.  “Deferred Payments” means any severance pay or benefits
to be paid or provided to Executive, if any, pursuant to this Agreement that, in
each case, are or when considered together with any other severance payments or
separation benefits are, deemed to be “non-qualified deferred compensation”
within the meaning of Section 409A.

(f)Exchange Act.  “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

(g)Good Reason.  “Good Reason” means Executive’s termination of employment
within thirty (30) days following the expiration of any cure period (discussed
below) following the occurrence of one or more of the following, without
Executive’s express written consent: (i) a material reduction in Executive’s
duties, authority or responsibilities; (ii) a material reduction by the Company
in the annual base compensation or target bonus opportunity (as a percentage of
base salary) of Executive as in effect immediately prior to such reduction
provided, however, that one or more reductions in base compensation or target
bonus opportunity applicable to all executives generally that, cumulatively,
total ten percent (10%) or less in base compensation and/or ten (10) percentage
points or less in target bonus opportunity will not constitute a material
reduction for purposes of this clause (ii); (iii) the relocation of Executive to
a facility or a location more than fifty (50) miles from Executive’s then
present location; (iv) the failure of the Company to obtain the assumption of
this Agreement by any successors contemplated in Section 8 below; or (v) a
material breach by the Company of this Agreement or any equity award agreement
between Company and Executive.  In order for an event to qualify as Good Reason,
Executive must not terminate employment with the Company without first providing
the Company with written notice of the acts or omissions constituting the
grounds for “Good Reason” within ninety (90) days of the initial existence of
the grounds for “Good Reason” and the Company shall have failed to cure during a
period of thirty (30) days following the date of such notice.

(h)Section 409A.  “Section 409A” means Section 409A of the Code and the final
Treasury Regulations and any official Internal Revenue Service guidance
promulgated thereunder.

(i)Section 409A Limit.  “Section 409A Limit” means two (2) times the lesser of:
(i) Executive’s annualized compensation based upon the annual rate of pay paid
to Executive during Executive’s taxable year preceding Executive’s taxable year
of Executive’s termination of employment as determined under, and with such
adjustments as are set forth in, Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance issued with
respect thereto; or (ii) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) of the Code for the year in
which Executive’s employment is terminated.

8.Successors.

(a)The Company’s Successors.  Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
will assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession.  For all purposes under this Agreement, the term “Company” will
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this Section 8(a) or which
becomes bound by the terms of this Agreement by operation of law.

7

--------------------------------------------------------------------------------

 

(b)Executive’s Successors.  The terms of this Agreement and all rights of
Executive hereunder will inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

9.Notice.

(a)General.  Notices and all other communications contemplated by this Agreement
will be in writing and will be deemed to have been duly given when personally
delivered, when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid, or when delivered by private courier service such
as UPS or Federal Express that has tracking capability.  In the case of
Executive, mailed notices will be addressed to him or her at the home address
which he or she most recently communicated to the Company in writing.  In the
case of the Company, mailed notices will be addressed to its corporate
headquarters, and all notices will be directed to the Chief Executive Officer
and General Counsel of the Company.

(b)Notice of Termination.  Any termination by the Company for Cause or by
Executive for Good Reason will be communicated by a notice of termination to the
other party hereto given in accordance with Section 9(a) of this
Agreement.  Such notice will indicate the specific termination provision in this
Agreement relied upon, will set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination under the provision so
indicated, and will specify the termination date (which will be not more than
thirty (30) days after the giving of such notice or any shorter period required
herein).  

10.Resignation.  Upon the termination of Executive’s employment for any reason,
Executive will be deemed to have resigned from all officer and/or director
positions held at the Company and its affiliates voluntarily, without any
further required action by Executive, as of the end of Executive’s employment
and Executive, at the Board’s request, will execute any documents reasonably
necessary to reflect Executive’s resignation.

11.Miscellaneous Provisions.

(a)No Duty to Mitigate.  Executive will not be required to mitigate the amount
of any payment contemplated by this Agreement (whether by seeking new employment
or in any other manner), nor shall any such payment be reduced by any earnings
that Executive may receive from any other source.

(b)Waiver.  No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party will be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

(c)Headings.  All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

(d)Entire Agreement.  This Agreement and the Confidentiality Agreement
constitute the entire agreement of the parties hereto with respect to the
subject matter hereof and thereof.  This Agreement supersedes, replaces in their
entirety and terminates any prior representations, understandings, undertakings
or agreements between the Company and Executive, whether written or oral and
whether expressed or implied, that provided any benefits to Executive upon
termination of Executive’s employment for any reason. No waiver, alteration, or
modification of any of the provisions of this Agreement will be binding unless
in writing and signed by duly authorized representatives of the parties hereto
and which specifically mention this Agreement.  For the avoidance of doubt, it
is the intention of the parties that the provisions of this Agreement providing
for acceleration or other modification of the vesting provisions of equity
awards are intended to supersede the vesting provisions of any equity awards
that are outstanding during the term of this Agreement.

8

--------------------------------------------------------------------------------

 

(e)Governing Law.  If Executive is resident in California, this Agreement shall
be governed by the internal substantive laws, but not the choice of law rules,
of the State of California, and the Company and Executive each consent to
personal and exclusive jurisdiction and venue in the State of California.  If
Executive is resident in any state or other jurisdiction other than California,
this Agreement shall be governed by the internal substantive laws, but not the
choice of law rules, of the Commonwealth of Massachusetts, and the Company and
Executive each consent to personal and exclusive jurisdiction and venue in the
Commonwealth of Massachusetts.

(f)Severability.  The invalidity or unenforceability of any provision or
provisions of this Agreement will not affect the validity or enforceability of
any other provision hereof, which will remain in full force and effect.

(g)Withholding.  All payments made pursuant to this Agreement will be subject to
withholding of applicable income, employment and other taxes.

(h)Counterparts.  This Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument.

 

9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties has executed this Change of Control and
Severance Agreement, in the case of the Company by its duly authorized officer,
as of the day and year set forth below.

 

COMPANY

CERENCE INC.

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

EXECUTIVE

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

 